Supreme Court of Florida
                                  ______________

                                   No. SC13-1958
                                  ______________

                              STATE OF FLORIDA,
                                  Petitioner,

                                         vs.

                               MICHAEL PEREZ,
                                  Respondent.

                                 [October 16, 2014]

PER CURIAM.

      Following the issuance of the Third District Court of Appeal’s opinion in

Perez v. State, 118 So. 3d 298 (Fla. 3d DCA 2013), and upon the State’s motion,

the district court certified the following question as one of great public importance:

             HOW SHOULD MANIFEST INJUSTICE BE
             DEFINED FOR PURPOSES OF A CLAIM OF NEWLY
             DISCOVERED EVIDENCE AFTER A GUILTY PLEA?

Perez v. State, 122 So. 3d 429, 429 (Fla. 3d DCA 2013). Initially, the Court

accepted review under article V, section 3(b)(4) of the Florida Constitution. After

further consideration, we conclude that jurisdiction was improvidently granted.

Accordingly, this case is hereby dismissed.

      It is so ordered.
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      Third District - Case No. 3D11-3250

      (Dade County)

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Richard L. Polin,
Bureau Chief, Joanne Diez, Assistant Attorney General, and Linda S. Katz,
Assistant Attorney General, Miami, Florida,

      for Petitioner

Gary L. Sasso of Carlton Fields Jorden Burt, P.A., Tampa, Florida, and Steven
Michael Blickensderfer of Carlton Fields Jorden Burt, P.A., Miami, Florida, and
Peter D. Webster of Carlton Fields Jorden Burt, P.A., Tallahassee, Florida,

      for Respondent




                                       -2-